Case 1:21-cv-00165-DLC Document 29-22 Filed 02/23/21 Page 1 of 2




                EXHIBIT V
CDC Updates “How COVID is Spread” Webpage | CDC Online Newsroom | CDC                                                    Page 1 of 1
             Case 1:21-cv-00165-DLC Document 29-22 Filed 02/23/21 Page 2 of 2




   CDC Newsroom

 CDC Updates “How COVID is Spread” Webpage
   Media Statement

   For Immediate Release: Monday, October 5, 2020
   Contact: Media Relations
   (404) 639-3286



   Today, CDC issued updated guidance to its How COVID-19 Spreads website, which includes information about the
   potential for airborne spread of the virus that causes COVID-19.

   CDC continues to believe, based on current science, that people are more likely to become infected the longer and
   closer they are to a person with COVID-19. Today’s update acknowledges the existence of some published reports
   showing limited, uncommon circumstances where people with COVID-19 infected others who were more than 6 feet
   away or shortly after the COVID-19-positive person left an area. In these instances, transmission occurred in poorly
   ventilated and enclosed spaces that often involved activities that caused heavier breathing, like singing or exercise.
   Such environments and activities may contribute to the buildup of virus-carrying particles.

   CDC’s recommendations remain the same based on existing science and after a thorough technical review of the
   guidance.


   People can protect themselves from the virus that causes COVID-19 by staying at least 6 feet away from others,
   wearing a mask that covers their nose and mouth, washing their hands frequently, cleaning touched surfaces often
   and staying home when sick.



                                                        ###
                                  U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES ċ

      CDC works 24/7 protecting America’s health, safety and security. Whether disease start at home or abroad, are
   curable or preventable, chronic or acute, or from human activity or deliberate attack, CDC responds to America’s most
    pressing health threats. CDC is headquartered in Atlanta and has experts located throughout the United States and
                                                        the world.


                                                                                                    Page last reviewed: October 5, 2020
                                                                             Content source: Centers for Disease Control and Prevention




https://www.cdc.gov/media/releases/2020/s1005-how-spread-covd.html                                                       11/10/2020
